Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 24, 2018

The Court of Appeals hereby passes the following order:

A18D0407. KIM C. FLORENCE v. JERRIE FLORENCE.

      Kim Florence, proceeding pro se, seeks a discretionary appeal from a purported
order citing her for criminal trespass. In her application materials, Florence maintains
that the court entered an order of criminal trespass against her on March 19, 2018.
However, a copy of this order was not included in the application materials. The only
order included in the application materials is one entered on December 28, 2017,
dismissing a temporary protective order. This Court previously returned Florence’s
application for various deficiencies, including the absence of the order sought to be
appealed. Upon return, Florence was informed that she needed to provide the March
19, 2018 order she sought to appeal, which she failed to do. Accordingly, Florence
has failed to include in her application a copy of the order complained of as required
by OCGA § 5-6-35 (c) and Rule 31 (e) of the Rules of the Court of Appeals. See
Harper v. Harper, 259 Ga. 246, 246 (378 SE2d 673) (1989). Because Florence has
failed to comply with the clear mandate of OCGA § 5-6-35 (c) and Rule 31 (e), her
application is fatally deficient and must therefore be DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/24/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.